Case 18-13983-JDW   Doc 17   Filed 11/16/18 Entered 11/16/18 14:12:37   Desc Main
                             Document     Page 1 of 5
Case 18-13983-JDW   Doc 17   Filed 11/16/18 Entered 11/16/18 14:12:37   Desc Main
                             Document     Page 2 of 5
Case 18-13983-JDW   Doc 17   Filed 11/16/18 Entered 11/16/18 14:12:37   Desc Main
                             Document     Page 3 of 5
Case 18-13983-JDW   Doc 17   Filed 11/16/18 Entered 11/16/18 14:12:37   Desc Main
                             Document     Page 4 of 5
Case 18-13983-JDW   Doc 17   Filed 11/16/18 Entered 11/16/18 14:12:37   Desc Main
                             Document     Page 5 of 5
